DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/16/2020 and 02/14/2020 have been considered by the examiner.

Status of the Claims
The response filed 03/07/2022 is acknowledged. 
The amended claims filed 02/14/2020 are under consideration.
Claims 1-3, 7-8, 11, 14, 16-17, 21-23, 25, 27-28, 31-32, 40-42, 46, 50, 61, 65, 73, 78, 83, 86, and 88 are pending.
Applicant's election with traverse of Group I, claims 1-3, 7, 8, 11, 14, 16, 17, 21, 22, 32, and 40 in the reply filed on 03/07/2022 is acknowledged.  
Applicant’s election of the species (napthylacetyl-FFKKFKLKL (SEQ ID NO: 1)) in the reply filed 03/07/2022 is acknowledged. Applicant has indicated the elected specie reads on claims 1-3, 7, 8, 11, 16, 17, 21, 22, 32, and 40.

The traversal is on the ground(s) that the restriction asserts that the Xu’s (US 20150306232) peptide, e.g., FFKY, includes a motif enabling self-assembly and hydrogelation (FF) and an additional sequence (KY) which enables attachment of biomolecules and functionalization offering a handle for enzyme instructed hydrogelation. Applicant has argued the PTO asserts that the peptide NapFFKY comprises a hydrogelation promoting sequence and an oligermization sequence (KY) but fails to cite any evidence in support of this conclusion. This is not found persuasive because the peptide of claim 1, linking the inventions is claimed entirely functionally. As evident from claim 7 napFF is a hydrogelation promoting amino acid sequence. The term “oligomerization sequence” is not limited by any special definition in the specification. Xu clearly states NapFF is an excellent motive for enabling self-assembly and hydrogelation (Xu, e.g., 0078). Xu further states lysine (K) provides an amine site for the attachment of biofunctional molecules on the side chain, and tyrosine phosphate offers a handle for enzyme instructed hydrogelation, i.e., the molecule is capable of induced self-assembly by a bioactive molecule (an enzyme). IUPAC defines oligomerization as the process of converting a monomer or a mixture of monomers into an oligomer (oligomerization, Compendium of Chemical Terminology, IUPAC, 1996). Thus, one skilled in the art would understand the term “oligomerization sequence” as reading on any (short) additional amino acid sequence added to the self-assembly and hydrogelation motif NapFF. The short sequence KY meets the limitation of “oligomerization sequence” as claimed. 
In response to Applicant’s argument that none of the enumerated oligomerization sequences in the present application consist of the KY dipeptide, it is noted that the claim 1 is not limited to a particular peptide sequence. The recitation of “oligomerization sequence” does not exclude the KY dipeptide. This argument would require impermissible importation of limitations, i.e., specific oligomerization sequences, from the specification which are not part of the claim, and the claim language is broader than the embodiments enumerated in the specification.  See MPEP, e.g., 2111.01, II.
The requirement is still deemed proper and is therefore made FINAL.
The species election has been withdrawn after a search of the prior art.
Claims 23, 25, 27, 28, 31, 41-42, 46, 50, 61, 65, 73, 78, 83, 86, and 88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/07/2022.
Claims 1-3, 7, 8, 11, 14, 16, 17, 21, 22, 32, and 40 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Claim Objections
Claim 2 is objected to for the following informalities: “the” should be inserted between “to” and “oligomerization” in line 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
Claims 1-3, 7, 8, 11, 16, 17, 21, 32, and 40 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The scope of the claimed invention extends beyond the scope of the disclosure because the claimed invention relies on functional limitations to describe fragments of the full peptides disclosed, e.g., hydrogelation-promoting amino acid sequence and oligomerization sequence. The functional limitations embrace substantial structural variation without the support of an adequate number of disclosed species to represent the functionally claimed genus. The specification also does not appear to clearly establish a structure-function correlation for the functionally claimed fragments of the disclosed full peptides sufficient to show Applicant was in possession of the full scope of the claimed invention. 
The purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the full scope of the subject matter covered by the claimed invention. The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) 
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. See MPEP 2163.
For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.

Scope of the claimed invention
Claim 1 recites a peptide capable of induced self-assembly by a bioactive molecule, the peptide comprising (i) a hydrogelation-promoting amino acid sequence and (ii) an oligomerization sequence. 
The scope of the claimed invention is expansive with respect to the structure of the peptide where the amino acid sequences are only described functionally. The claimed peptides are capable of induced self-assembly by any bioactive molecule while a limited number of biomolecules have been disclosed. The variety of peptide structures encompassed by the scope of claim 1 are innumerable given the substantial variation of possible amino acid sequences encompassed by the claimed invention.   

Disclosure
The specification teaches specific full peptides having a combination of three elements, i.e., i) hydrogelation promoting amino acid sequences which also appear to require a ii) capping moiety that promotes self-assembly and gelation (see claims 16-17 and 0064); and iii) an oligomerization sequence. 
The full peptides disclosed in the specification do not adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation."
A limited number of hydrogelation amino acid sequences and capping moieties are enumerated in (0064). The specification teaches the capped hydrogelation promoting amino acid sequence in combination with a limited number of iii) oligomerization sequences (0051). Specific, full, peptides are disclosed (0066 and claim 22). 
Thus, while the specification discloses a limited number of full peptides, each full peptide having a capping moiety, a hydrogelation-promoting sequence, and an oligomerization sequence capable of induced self-assembly by a biomolecule there are no species of peptides disclosed which lack a capping moiety and have the recited function. Claim 1 only requires peptides with two out of the three features of the full peptides disclosed. The features of the peptides in claim 1 are purely functional descriptions. 
The specification does not appear to establish a structure function relationship for the capping moieties which would allow one skilled in the art to extrapolate the limited number of species of full peptides disclosed to other species of possible capping moieties with any degree of predictability. 
The specification does not appear to establish a structure function relationship for the hydrogelation-promoting amino acid sequence which would allow one skilled in the art to extrapolate the limited number of species of full peptides disclosed to other possible hydrogelation-promoting amino acid sequences with any degree of predictability. 
The specification does not appear to establish a structure function relationship for the oligomerization sequences which would allow one skilled in the art to extrapolate the limited number of species of full peptides disclosed to other possible oligomerization sequences with any degree of predictability. 
The disclosure does not clearly suggest any oligomerization sequences apart from those found in the full peptides. Since term “oligomerization sequence” is a fragment of a peptide which is capable of induced self-assembly by a bioactive molecule, the oligomerization sequence of the presently claimed peptide is correlated to a function. However, the variety of structures disclosed are insufficient to show Applicant was in possession of a number of species with a structural variety sufficient to support the full scope of the claimed oligomerization sequence. Apart from comprising at least two lysine residues, the disclosure does not suggest any common structural features of oligomerization sequences or establish a structure-function correlation for oligomerization sequences which would allow one skilled in the art to understand Applicant was in possession of the full scope of peptides having an oligomerization sequence absent the amino acid sequences disclosed. 
The same rationale applies to the two other fragments of the full peptides nominally recited as capping moieties and hydrogelation-promoting amino acid sequences.
The specification does not appear to describe the necessary common attributes or features possessed by the members of the claimed genus of peptides.  

Discussion
Claim 1 requires none of the specific sequences, capping moieties or oligomerization sequences from the disclosed species. Claims 7, 8, and 11 recite partial structures of the disclosed full peptides but do not require any of the full peptides disclosed. There are no embodiments of any of the partial structures having the self-assembly properties of the claimed peptides. Claims 1, 7, 8, and 11 do not require any capping moiety. Claim 16 recites a capping moiety but does not require any of the specific hydrogelation-promoting amino acid sequences and oligomerization sequences of the full peptides disclosed. 
Consequently, while each element of the full peptides may be individually described in the specification, there are a limited number of combinations of the three disclosed elements reduced to practice. 
The claims improperly expand the scope of the claimed invention beyond the full peptide species disclosed since the only embodiments disclosed capable of induced self-assembly by a bioactive molecule are the combinations found in the full peptides disclosed. 
Further, there does not appear to be a reasonable structure function relationship established for each of the three elements individually or combinations thereof.
Claim 8, for example, recites amino acid sequences for the oligomerization sequence specific to the disclosed full peptides while the remainder of the full peptide structure, i.e., i) hydrogelation-promoting amino acid sequence, is defined only by function, i.e., amino acid sequence which promotes hydrogelation. Claim 8 does not require a specific hydrogelation sequence or a capping moiety.
Apart from the specific full peptides disclosed, there are no disclosed species of peptides having the claimed oligomerization sequence with the desired function. There is no structure function relationship established in the specification for (i) hydrogelation-promoting amino acid sequences. Therefore, one skilled in the art would not consider applicant to have been in possession of all the possible combinations of full peptides encompassed by claim 8 since the only peptides disclosed which have the oligomerization sequences recited in claim 8 are the full peptides exemplified. 
The same rationale applies to claim 7 which recites hydrogelation-promoting amino acid sequences specific to the disclosed full peptides while the oligomerization sequence is defined only functionally, i.e., a short sequence of monomers which in combination with the hydrogelation promoting amino acid sequence, is capable of induced self-assembly by a bioactive molecule. There are no species disclosed having the claimed hydrogelation-promoting amino acid sequence apart from the specific full peptides exemplified. 
From these findings, it is evident that the specification fails to disclose a representative number of species to provide adequate written description for the claimed genus and does not reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the entire scope of the claimed invention. 

35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites preferably. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 11, 16, 17, 21, 22, 32, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, Angewandte Chemie, 56, 26, May 2017 as evidenced by Lewicki, US 4804650.
Wang teaches the peptide Nap-FF-KKFKLKL (Wang, e.g., Abstract). The napthyl n-terminus of Wang’s peptide is 2-naphthylacetyl as claimed meeting the limitations of claims 16 and 17 (see Lewicki, e.g., c13, last structure). Wang’s peptide is the same as SEQ ID NO: 1 in claim 22. Wang’s peptide has an oligomerization sequence KKFKLFL meeting the limitations of claims 8 and 11.  Wang’s peptide has a hydrogelation promoting amino acid sequence napthylacetyl-FF meeting the limitations of claim 7.
Applicable to claims 32 and 40, Wang teaches the peptide in a composition with doxorubicin (antineoplastic agent) and water at pH 7.4 (Wang, e.g., pg. 5/11, paragraph 3).
Wang anticipates the subject matter of instant claims 1-3, 7, 8, 11, 16, 17, 21, 22, 32, and 40.

Claims 1, 2, 3, 16, 17, 21, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, Angew Chem Int ed, 51, 2012 as evidenced by Lewicki, US 4804650.
Zhang teaches a peptide: NAP-GFFYGGGWRESAI (Zhang, e.g., pg. 4389, paragraph 4). This peptide contains Nap (capping moiety) – GFFY (hydrogelation-promoting sequence) – GGGWRESAI (oligomerization sequence). The peptides are capable of forming a hydrogel in the presence of a bioactive molecule (Zhang, e.g., Abstract).
Naphthylacetyl as claimed is another name for the napthyl n-terminus of Zhang’s peptide (see Lewicki, e.g., c13, last structure).
Applicable to claim 32, Zhang teaches the peptide in a hydrogel for drug delivery which is the peptide and a pharmaceutically acceptable carrier. See Zhang, e.g., Abstract and paragraph bridging, pp. 4389-4390. 
Zhang anticipates the subject matter of instant claims 1, 2, 3, 16, 17, 21, and 32.

Claims 1, 2, 3, 7, 16, 17, 32 and 40 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Xu, US 20150306232 as evidenced by Lewicki, US 4804650.
Xu teaches peptides which undergo enzymatic modification to form a hydrogel (Xu, e.g., 0076). These are peptide capable of induced self-assembly by a bioactive molecule as claimed (Xu, e.g., 0004). 
Xu’s peptides contain, e.g., NapFF which is a hydrogelation-promoting amino acid sequence in claim 7, and an additional sequence, e.g., KY which corresponds to the oligomerization sequence of claim 1 in the arrangement required by claim 2.
Xu’s peptides comprise 2-nampthylacetyl (Xu, e.g., 0042 first structure) as evidenced by Lewicki (see Lewicki, e.g., c13, last structure). This corresponds to the limitations of claims 16 and 17.
Xu teaches hydrogels including water (Xu, e.g., 0027 and claim 49). This is a pharmaceutical composition comprising a pharmaceutically acceptable carrier and the peptide for claim 32.
Applicable to claim 40: Xu teaches the composition comprising drugs, e.g., taxol an anti-cancer drug (Xu, e.g., 0079). 
Xu anticipates the subject matter of instant claims 1, 2, 3, 7, 16, 17, 32 and 40.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 14, 16, 17, 21, 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Angew Chem Int ed, 51, 2012 as evidenced by Lewicki, US 4804650 in view of Du, WO 2016138433 A1.
The teachings of Zhang as evidenced by Lewicki enumerated above apply here. Zhang teaches a peptide within the scope of claim 1 and a composition, e.g., hydrogel comprising the peptide, e.g., for controlled drug release or controlled differentiation of stem cells. 
Zhang does not expressly teach the capping moiety of claim 14.
Zhang does not expressly teach the composition comprising therapeutic agents according to claim 40. 
Du teaches similar peptides capable of self-assembly by the action of an enzyme (Du, e.g., 0006), wherein the peptide is modified with an n-terminal capping moiety selected from 2-napthylacetyl or a fluorophore (Du, e.g., 0057). Additional capping moieties from Du include a fluorophore, an aromatic group, a cytotoxic agent, chemotherapeutic agent, antiangiogenic agents, immunomodulating agents or antigens (Du, e.g., claims 17 and 18). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a peptide as understood from Zhang by functionalizing the n-terminus with a fluorophore, an aromatic group, a cytotoxic agent, chemotherapeutic agent, antiangiogenic agents, immunomodulating agents or antigens with a reasonable expectation of success. The teachings of Du provide an express teaching which would have prompted one skilled in the art to make this modification with a reasonable expectation of success. The teachings of Du evidence the understanding that the capping moieties of claim 14 were known and suggested alternative to 2-napthylacetyl used in Zhang for capping the n-terminus of hydrogelation promoting amino acid sequence containing FF.
Du teaches compositions comprising the peptide including an effective amount of cytotoxic agent not conjugated to the peptide (Du, e.g., 0011, 0072 and 0078). 
Modifying the composition with chemotherapeutic agents allows effective doses to be reduced to minimize side effects while improving or maintaining the efficacy of combination therapy compared to the efficacy of the single agents (Du, e.g., 0078).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the peptide in a composition as understood from Zhang by including active agents such as chemotherapeutic agents as suggested in Du with a reasonable expectation of success. This modification is the use of known techniques to improve similar devices in the same way. Since Zhang suggests the compositions as useful for controlled drug delivery, the skilled artisan would have been motivated to include chemotherapeutic agents known for improved efficacy and reduced side effects as suggested in Du with a reasonable expectation of successfully enabling the controlled drug delivery objective set forth by Zhang. 
Accordingly, the subject matter of instant claims 1, 2, 3, 14, 16, 17, 21, 32 and 40 would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1, 2, 3, 7, 14, 16, 17, 21, 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, US 20150306232 as evidenced by Lewicki, US 4804650 in view of Du, WO 2016138433 A1.
The teachings of Xu as evidenced by Lewicki enumerated above apply here. 
Xu teaches the peptide including a capping agent, e.g., 2-napthylacetyl but does not expressly teach a capping agent of claim 14. 
Du teaches similar peptides capable of self-assembly by the action of an enzyme (Du, e.g., 0006), wherein the peptide is modified with an n-terminal capping moiety selected from 2-napthylacetyl or a fluorophore (Du, e.g., 0057). Additional capping moieties from Du include a fluorophore, an aromatic group, a cytotoxic agent, chemotherapeutic agent, antiangiogenic agents, immunomodulating agents or antigens (Du, e.g., claims 17 and 18). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a peptide as understood from Xu by functionalizing the n-terminus with a fluorophore, an aromatic group, a cytotoxic agent, chemotherapeutic agent, antiangiogenic agents, immunomodulating agents or antigens with a reasonable expectation of success. The teachings of Du provide an express teaching which would have prompted one skilled in the art to make this modification with a reasonable expectation of success. The teachings of Du evidence the understanding that the capping moieties of claim 14 were known and suggested alternative to 2-napthylacetyl for capping the n-terminus of hydrogelation promoting amino acid sequence FF.
Xu teaches peptides according to claim 1 but does not expressly teach the peptide is between 9 to 15 amino acids as recited in claim 21. 
Du teaches similar peptides wherein the peptide length may be up to 35 amino acids in length or 3-10 amino acids in length which is sufficient to allow for self-assembly (Du, e.g., 0051).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize the length of Xu’s amino acids within the range suggested by Du with a reasonable expectation of success. Since Du teaches peptides having the same functionality as those of Xu, one skilled in the art would have had a reasonable expectation of success selecting a length reported by Du which is sufficient to allow for self-assembly.
Accordingly, the subject matter of claims 1, 2, 3, 7, 14, 16, 17, 21, 32 and 40 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615